00-00144 In re Heckler.wpd



In re Jeff HECKLER
Original Mandamus Proceeding
Court of Appeals No. 04-00-00144-CV
Trial Court No. 99-CI-09270
From the 150th Judicial District Court, Bexar County, Texas 
Honorable Phylis J. Speedlin, Judge Presiding

PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	March 22, 2000
MOTION TO STAY UNDERLYING PROCEEDING DENIED; PETITION FOR WRIT OF
MANDAMUS DENIED
	On March 6, 2000, relator filed a petition for writ of mandamus.  On March 7, 2000, relator
filed a motion to stay the underlying proceeding.  This court has determined that relator has an
adequate remedy by appeal.  Therefore, the motion and the petition are DENIED.  Tex. R. App. P.
52.8(a).
							PER CURIAM
DO NOT PUBLISH